DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest the combination of elements recited in independent claims 1, 15, & 20.  More specifically, the prior art of record does not specifically suggest storing snapshot data, of a snapshot of a file system of a computing device, into slots of an object, wherein the snapshot data is represented as a data structure comprising a plurality of nodes represented by cloud block numbers, wherein a cloud block number of a node comprises a sequence number used to uniquely identify the object and a slot number of a slot comprising a portion of the snapshot data represented by the node; creating a metafile mapping block numbers, used by the file system computing device to reference the snapshot data, to cloud block numbers representing portions of the snapshot data stored within the slots of the object; storing the object into an object store; and utilizing the metafile to traverse the nodes within the data structure to identify the node assigned the cloud block number comprising the sequence number of the object and the slot number of the slot, and wherein the sequence number and the slot number of the cloud block number are used to access the portion of the snapshot data within the slot of the object.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395.  The examiner can normally be reached on 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        June 5, 2021